Order entered September 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00802-CR

                          ZACHARY DEAN DERRICK, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                            Trial Court Cause No. CR13-0331

                                          ORDER
       We GRANT Official Court Reporter Deborah K. Hamon’s September 11, 2014 request

for an extension of time to file the reporter’s record. The reporter’s record shall be due SEVEN

DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE